KRUEGER, Judge.
Appellant was convicted for the offense of an aggravated assault, and his punishment was assessed at confinement in the county jail for a period of two years.
It was charged in the indictment that on or about the 28th day of February, A. D. 1948, in the County of Tarrant, State of Texas, William Henry Wolfe did then and there unlawfully commit an aggravated assault upon one Ruby Ann Moore; that appellant was then and there an adult male person and the injured party a female child.
Appellant entered a plea of guilty to the court who assessed his punishment as above stated. After his conviction, he engaged the services of an attorney who filed a motion for a new trial wherein it is alleged; first, that appellant was advised by the arresting officer the best thing to do was to plead guilty and take a small fine since it was the cheapest and quickest way to get out; that he believed said officer, relied thereon, and entered the plea as aforesaid; second, that no evidence was heard by the court and he was not confronted with his accusers.
It seems than on the hearing of the motion the court heard evidence relative to the allegations therein and upon the conclusion thereof overruled the same. We have reviewed the evidence adduced on the hearing of the motion, and have reached the conclusion that the court was justified in overruling the same. Ordinarily the granting or refusal of a motion for a new *173trial rests within the sound discretion of the trial court, and unless an abuse of his discretion to the prejudice of the accused is made to appear, this court would not be authorized to disturb the trial court’s conclusion on the subject. See Branch v. State, 35 Tex. Cr. R. 304 (33 S. W. 356); and Franklin v. State, 86 Tex. Cr. R. 147 (215 S. W. 304).
No error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.